EXHIBIT 2009 EMPLOYEES/CONSULTANTS STOCK COMPENSATION PLAN OF CARBON CREDITS INTERNATIONAL, INC. SECTION 1. ESTABLISHMENT AND PURPOSE The Plan was established on April 1, 2009, effective April 1, 2009, to offer directors, officers and selected key employees, advisors and consultants an opportunity to acquire a proprietary interest in the success of the Company to receive compensation, or to increase such interest, by purchasing Shares of the Company’s common stock.The Plan provides both for the direct award or sale of Shares and for the grant of Options to purchase Shares. Options granted under the Plan may include non-statutory options, as well as ISOs intended to qualify under section 422 of the Code. The Plan is intended to comply in all respects with Rule 16.3 (or its successor) under the Exchange Act and shall be construed accordingly. SECTION 2.DEFINITIONS. (A)“BOARD OF DIRECTORS” shall mean the Board of Directors of the Company, as constituted from time to time. (B)“CODE” shall mean the Internal Revenue Code of 1986, as amended. (C)“COMMITTEE” shall mean a committee of the Board of Directors, as described in Section 3(a). (D)“COMPANY” shall mean CARBON CREDITS INTERNATIONAL, INC., a Nevada corporation. (E)“EMPLOYEE” shall mean (i) any individual who is a common-law employee of the Company or of a Subsidiary, (ii) an Outside Director, (iii) an independent contractor who performs services for the Company or a Subsidiary and who is not a member of the Board of Directors, including consultants and advisors that provide professional, technical, financial, legal, accounting, capital markets related and other services.Service as an Outside Director or independent contractor shall be considered employment for all purposes of the Plan, except as provided in Subsections (a) and (b) of Section 4, (F)“EXCHANGE ACT” shall mean the Securities Exchange Act of 1934, as amended. (G)“EXERCISE PRICE” shall mean the amount for which one share may be purchased upon exercise of an Option, as specified by the Committee in the applicable Stock Option Agreement. (H)“FAIR MARKET VALUE” shall mean the market price of Stock, determined by the Committee as follows: (i)If Stock was traded on a stock exchange on the date in question, then the Fair Market Value shall be equal to the closing price reported for such date by the applicable composite-transactions report; (ii)If stock was traded over-the-counter on the date in question and was traded on the Nasdaq system or the Nasdaq National Market, then the Fair Market Value shall be equal to the last transaction price quoted for such date by the Nasdaq system or the Nasdaq National Market; (iii)If Stock was traded over-the-counter on the date in question but was not traded on the Nasdaq system or the Nasdaq National Market, then the Fair Market Value shall be equal to the mean between the last reported representative bid and asked prices quoted for such date by the principal automated inter-dealer quotation system on which Stock is quoted or, if the Stock is not quoted on any such system, by the “Pink Sheets” published by the National Quotation Bureau, Inc.; and (iv)If none of the foregoing provisions is applicable, then the Fair Market Value shall be determined by the Committee in good faith on such basis as it deems appropriate. 1 In all cases, the determination of Fair Market Value by the Committee shall be conclusive and binding on all persons. (I)“ISO” shall mean an employee incentive stock option described in section 422(b) of the Code. (J)“NON-STATUTORY OPTION” shall mean an employee stock option not described in sections 422(b) or 423(b) of the Code. (K)“OFFEREE” shall mean an individual to whom the Committee has offered the right to acquire
